DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura et al. in view of Rowan et al. (US Pub. No. 2016/0237971 A1).
As to claim 1, Sakakura et al. teaches a spark plug comprising: a metal shell (#1 in Fig. 1 and in ¶ [121]) having a tubular shape and extending in a direction from front to back; a center electrode (#3 in Fig. 1 and in ¶ [0121]) retained in the metal shell in an insulated manner (#2 in Fig. 1 and in ¶ [0121]); a ground electrode (#6 in Fig. 1 and in ¶ [0121]) that is electrically connected to the metal shell and that defines a spark gap (#G in Fig. 1 and in ¶ [0125]) between the center electrode and an end portion of the ground electrode; and a cap portion (#11 in Fig. 1 and in ¶ [0125]) that covers the center electrode and the end portion of the ground electrode from the front in a region in front of the metal shell and in which a through hole (#12 in Fig. 1 and in ¶ [0122]) is formed. 
Sakakura is silent about in the cap portion includes a plurality of projections on an inner surface of the through hole, and wherein the projections extend in an extending direction in which the through hole extends.  

Rowan teaches these in order to divert flow of a fuel mixture/flame and help diminish the erosive nature of the flows travelling through the hole (¶ [0077]).
It would have been obvious to one of ordinary skill in the art to include the protrusions of Rowan into the holes of Sakakura in order to diminish the erosive nature of the flows travelling through the holes.
As to claim 2, Sakakura teaches each projection has a width that decreases toward an apex of the projection in a cross section perpendicular to the extending direction (Fig. 5). The motivation to combine is the same as in claim 1.
As to claims 3-5, Sakakura teaches an apex of each projection is a portion of a curved surface (Fig. 5). While Sakakura is silent about the apex of each projection being a flat surface, Sakakura suggests adapting the projection shape to fit the needs suggested by modeling (¶ [0098]) and having a flat apex appears to be merely an obvious variant of projection shape which could have been reached through the modelling suggested by Sakakura. The same is true of rounded side surfaces claimed in claim 5 and it is similarly rejected.
As to claims 6, Sakakura teaches wherein a distance between two of the projections that are adjacent to each other is less than a width of each of the two of the projections in a cross section perpendicular to the extending direction (Fig. 5).

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875